tax exempt and gove rnment entities division release number release date uil code department of the treasury internal_revenue_service te_ge eo examinations date nov -6 person to contact identification_number contact telephone number in reply refer to te_ge review staff last date for filing a petition with the tax_court certified mail - return receipt requested dear this is a final adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective for the following reasons you did not respond to our requests for information about your finances and activities necessary to complete the examination you have not demonstrated that you are organized and operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 contributions to your organization are internal_revenue_code no longer deductible under section of the you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code ifyou have any questions please contact the person whose name and telephone number are shown inthe heading of this letter sincerely yours publication enclosures director eo examinations department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact 1d number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely acting director exempt_organizations examinations enclosures report of examination form_6018 publication publication catalog number 34809f letter rev department of the treasury - internal_revenue_service schedule no or form 886a name of taxpayet explanation of items exhibit a year period ended date of notice issues whether the organization continues to qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code facts the organization filed form_1023 for exemption on exemption as a 501_c_3_organization on of and was granted with an effective date an organization that is exempt under c needs to be both organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and or to foster national and amatuer sports competition the organization was selected for audit to ensure that its activities and operations align with its approved exempt status because the organization did not respond to our previous requests as described below the case closed and forwarded to mandatory review for proposed revocation the case returned in mandatory review because the organization filed with state on their address locations secretary of an updated listing on the organization's corporate officers and from internal_revenue_service internal_revenue_service mailed letter dated to each of the organization’s corporate officers internal_revenue_service received a response dated officer president consent to proposed action- sec_7428 revocation of exemption effective date from the organization’s executive chief agreed to sign form_6018 attempts to or contact with the organization e e letter with attachments mailed to the organization on with a response date of ' july 20xx revenue_agent called the phone number listed on the form_1023 application and left voice message secretary for the organization returned telephone call and said he did not receive idr and requested it be faxed to him with a new due_date july 20xx form 886-a crev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or explanation of items exhibit a year period ended e september 20xx requested revenue_agent grant another extension the revenue_agent granted an extension to october 20xx secretary telephoned and eoca request letter mailed to the organization on october 20xx to address location at november 20xx with a response due_date of october 20xx the case transferred to another revenue_agent revenue_agent telephone and executive director answered the telephone at this number he said is his aunt informed that the case transferred to me and that am sending letter dated october 20xx along with previous correspondence letter dated may 20xx with attached information_document_request and pub your rights as a taxpayer to his organization he said his organization is no longer at the address me the new mailing address at location he gave secretary november 20xx revenue_agent telephoned provide response the week after thanksgiving he said organization the organization is inactive and does not plan to file return form_990 for tax_year although the revenue_agent recommended that he do so he said he would january 20xx revenue_agent telephoned message that he return the call he did not return the telephone call and left voice february 20xx revenue_agent telephoned telephone number now belongs to a radio station advertising call number no one knows of to confirm or eoca 2nd request letter dated february 20xx mailed certified return receipt to address location stamped with a march 20xx and returned as unclaimed and unable to forward envelope to this address eoca 2nd request letter dated february 20xx mailed certified return receipt to address location at form 886-a cev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service schedule no or explanation of items name of taxpayer exhibit a year period ended february 20xx revenue_agent telephoned number belongs to a radio station and no one has knowledge of or the telephone april 20xx mailed form_4759 address information request - postal tracer mailed to postmaster location returned form checked box ‘not known at address given’ for organization at address on april 20xx us postal service mailed on april 20xx form_4759 rev address information request - postal tracer mailed to address for organization at postmaster did not respond to postal tracer april 20xx mailed certified letter to organization at may 20xx revenue_agent conducted research to attempt to locate individuals on board members and corporate officers identified on application form_1023 unable to locate or contact anyone from organization may 20xx mailed form_4759 address information request - postal tracer to postmaster no response from postmaster july 20xx mailed form_4759 address information request - postal tracer certified mail receipt to postmaster may 20xx mailed letter to numbered with attachments may 20xx mailed letter to numbered with attachments may 20xx mailed letter to with attachments - june 20xx mailed letter to with idr request with idr request with idr request numbered certified mail articles form_4564 information_document_request with attached form_6018 law form 886-acrev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer explanation of items exhibit a year period ended internal_revenue_code irc sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash ‘ sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_6001-1 of the code provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through sec_1_6001-1 of the code provides that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe federal tax regulations ftr sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer explanation of items exhibit a year period ended further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_501_c_3_-1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational ftr sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status organizations position provided a partial organization’s chief_executive_officer president response to internal_revenue_service letter idr dated may 20xx dated may 20xx he did state has had zero activity from start-up date in 20xx to the transfer of ownership in january 20xx transferred the corporation has expressed subsequently a desire to terminate corporation he affirmed this intention on june 20xx agrees to sign form_6018 consent to proposed action - sec_7428 revocation of exemption effective date january 20xx on the proposed revocation of the organization’s tax exemption status under irc to him as a gift because has plans to distribute health supplement products of the organization had no interest in form 886-a crev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or explanation of items exhibit a year period ended sec_501 signed updated form_6018 with corrected revocation date agreed on by telephone he would governments position based on the above facts the internal_revenue_service agrees with the organization's position the organization does not meet the organizational and operational_test of sec_501 and has not been in operation since its formation date may 20xx nor has the organization provided sufficient information that it would meet both the organizational and operational_test under sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_6033-1 of the regulations specifically state that exempt_organizations shall submit additional information for the purpose on enabling the internal_revenue_service to inquire further into its exempt status using the rationale that was developed in revrul_59_95 the organization’s failure to provide requested information should result in the revocation of exempt status conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status will be revoked date of corporation’s formation date with an effective of form_1120 returns should be filed for the tax periods after form 886-a crev department of the treasury - internal_revenue_service page -6-
